On November 17, 2010, respondent, John William Vogel, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order, dated October 30, 2009, in which the court reinstated him and placed him on probation for a period of twelve months. Upon consideration thereof,
It is ordered by this court that the probation of respondent, John William Vogel, Attorney Registration No. 0071169, last known business address in Cleveland, Ohio, is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.